SUMMARY ORDER
Defendant-appellant Boris Ellis appeals from a November 2, 2005, judgment of the United States District Court for the Southern District of New York (Berman, J.) sentencing him to a term of 46 months’ imprisonment pursuant to his plea of guilty to one count of illegally reentering the United States following deportation in violation of 8 U.S.C. § 1326(a) and (b)(2). Ellis’s sole argument on appeal is that the sentencing disparities between those jurisdictions that have adopted “fast-track” programs for illegal-reentry cases and those that have not are “unwarranted” within the meaning of 18 U.S.C. § 3553(a)(6), and thus that the district court erred by failing to consider these disparities in imposing Ellis’s sentence.
We recently rejected this very argument, holding that after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), “a district court’s refusal to adjust a sentence to compensate for the absence of a fast-track program does not make a sentence unreasonable.” United States v. Mejia, 461 F.3d 158, 164 (2d Cir.2006). Ellis concedes that the outcome of his appeal is controlled by Mejia, and we agree. Therefore, the judgment of the district court is AFFIRMED.